Fish, C. J., and Atkinson, J.,
dissenting. One of the grounds of general demurrer to the petition was as follows: “It affirmatively appears from the allegations in the petition that the plaintiff can not legally enforce 'her claim for damages against this defendant.” Where the trial judge sustained the demurrer on the ground that it appeared from, the face of the petition that the cause of action was barred by the statute of limitations, his judgment should not be reversed on the ground that the demurrer was insufficient to raise the question of the limitation.